WHEREAS this Court, having received and filed on November 16, 1978, a Certificate of Conviction of Norman J. Bernstein, upon a plea of Nolo Contendere on October 13, 1978, to a violation of 13 V.S.A. § 253Í, in State of Vermont v. Norman J. Bernstein, Docket No. 895-78WmCr (as amended);
NOW THEREFORE pursuant to the provisions of Administrative Order No. 9 (12 V.S.A. App. VIII, A.O. 9), it is hereby ORDERED that the said Norman J. Bernstein is SUSPENDED from the practice of law before the Courts of this State - and that this suspension shall remain in effect pending disposition of disciplinary proceedings to be commenced pursuant to Rules XII and XVIII of the aforesaid Administrative Order No. 9.
DONE in Chambers at MONTPELIER, County of Washington, this 16th day of November, 1978.